Filed 7/23/13 Seibold v. County of Los Angeles CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



GUNTER SEIBOLD,                                                            B243510

         Plaintiff and Appellant,                                          (Los Angeles County
                                                                           Super. Ct. No. SC107640)
         v.

COUNTY OF LOS ANGELES,

         Defendant and Appellant.




         APPEALS from a judgment of the Superior Court of Los Angeles County,

Richard E. Rico, Judge. Dismissed and remanded with directions.

         David M. Shaby II & Associates and David M. Shaby II for Plaintiff and

Appellant.

         John F. Krattli, County Counsel, and Albert Ramseyer, Principal Deputy County

Counsel for Defendant and Appellant.



                            _______________________________________
       Gunther Seibold seeks a refund from the County of Los Angeles of possessory

interest taxes relating to a ground lease and a hangar at the Santa Monica Municipal

Airport. The trial court concluded that the ground lease was taxable but the hangar was

not and entered a judgment awarding Seibold $738.06 plus interest and costs. The court

denied Seibold‟s motion to set aside the judgment and enter a new judgment (Code Civ.

Proc., § 663). Both sides appealed.

       The county contends the hangar is a real property improvement and is assessable

to Seibold as its owner. Seibold disputes this and contends he is entitled to a refund of

all taxes illegally assessed through 2012. He also contends the judgment entered by the

trial court fails to resolve all of the issues raised by his operative complaint. We agree

with Seibold that the judgment fails to adjudicate his count for declaratory relief and

therefore is not a final appealable judgment. We therefore will dismiss the appeals by

both parties as premature.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Seibold leases from the City of Santa Monica a hangar site at the Santa Monica

Municipal Airport. The county notified him in December 2008 that it was imposing an

escape assessment for tax years 2005 through 2008 as a result of a change in the

assessed value. The notices stated that the escape assessment was based on “a creation,

renewal, or assignment of your lease, or the addition or alteration of land and/or

improvements occurring on your possessory interest as of December 26, 2005.” Seibold

paid the taxes, applied to change the assessment and sought a refund. The Assessment

Appeals Board rejected his challenge to the assessment.

                                             2
       Seibold filed his initial complaint against the county in April 2010 and filed

a first amended complaint (the operative complaint) in September 2010. He alleges that

he has no taxable possessory interest in the hangar under Property Tax Rule 20

(Cal. Code Regs., tit. 18, § 20) because he owns the hangar and it is not publicly owned.

Seibold also alleges that he has no taxable possessory interest in the leased ground. He

seeks (1) a refund of possessory interest taxes paid for the hangar; (2) a refund of

possessory interest taxes paid for the leased ground; and (3) a declaratory judgment

resolving the issue of whether he owns a taxable possessory interest in the hangar and

the leased ground.

       Seibold moved for summary judgment or summary adjudication. The trial court,

in an order dated December 6, 2010, concluded that Seibold‟s possessory interest in the

hangar was “exempt” from taxation pursuant to Property Tax Rule 20 because he owned

the hangar and it would not become the property of a public entity after his possession.

With respect to his leasehold interest, the court concluded that Seibold had failed to

show that his interest was not taxable. The court therefore denied the motion for

summary judgment and granted summary adjudication as to the first count only. The

court entered a “Judgment,” and the county appealed (No. B231248).1 We concluded

that the “Judgment” did not dispose of all counts alleged in the complaint and therefore

dismissed the county‟s appeal on October 17, 2011.



1
       The trial court filed a “Judgment on Ruling on Plaintiff‟s Summary Judgment
and/or Summary Adjudication” on February 2, 2011.


                                             3
       A nonjury trial took place on June 12, 2012. Seibold timely requested

a statement of decision. The trial court filed a Tentative Statement of Decision on

June 20, 2012, stating that the court previously had granted summary adjudication in

favor of Seibold with respect to the hangar. It also stated that Seibold‟s ground lease

was taxable and that he was entitled to declaratory relief against taxation of the hangar.

It ordered the parties to provide a calculation of the amount to be refunded and interest

on that amount. It concluded, “The above is the court‟s proposed statement of decision

subject [to] a party‟s timely objections under Cal Rules of Court 3.1590(g).”

       The county filed a calculation showing a total of $738.06 due to be refunded for

tax years 2005 through 2008 for taxes paid attributable to the hangar, and presented

a proposed judgment. On July 30, 2012, the trial court signed and entered the county‟s

proposed judgment as its “Final Judgment.” It states: “Judgment is entered in favor of

Plaintiff Gunter Seibold, who shall be refunded and recover from the County of

Los Angeles, et al., the principle sum of $738.06 plus legal interest pursuant to

Rev. & Tax Code § 5151, and his costs in the sum of $640. The judgment amount

reflects a refund of property taxes paid attributable to [Seibold‟s] hangar for assessment

years 2005, 2006, 2007 and 2008.”

       Seibold then filed “Objections” to the judgment stating that it did not include

a ruling on the taxability of the ground lease and failed to address his count for

declaratory relief or his entitlement to attorney fees. He requested that the trial court,

“at the very least, adopt[] its Statement of Decision as the final judgment to permit an

appeal from its rulings.” On August 10, 2012, he filed a motion to set aside the

                                              4
judgment and enter a new judgment (Code Civ. Proc., § 663) He argued in the motion

that the judgment was not a final, appealable judgment because it did not address all of

the issues raised in this litigation and that the trial court should file a final judgment

resolving all of the contested issues and a final statement of decision conforming to the

judgment.

       The trial court filed a Statement of Decision on August 20, 2012, approximately

two weeks after entry of the “Final Judgment,” stating: “The court has received

Plaintiff‟s objections. The court adopts the tentative Statement of Decision previous[ly]

filed as its final Statement of Decision and affirms the Final Judgment previous[ly]

signed on July 30[,] 2012.” The court filed an order denying the motion to set aside the

judgment on September 24, 2002, “on the grounds that the Court‟s Statement of

Decision, entered on August 20, 2012 sets forth the reasoning behind the Judgment.

The Court granted Plaintiff‟s request to file a memorandum of costs for attorneys fees

under Rev & Tax Code § 5152.”

       The county timely appealed the judgment. Seibold appealed the judgment and

the denial of his motion to set aside the judgment. Seibold also moved to strike the

county‟s opening brief and dismiss its appeal and for an award of monetary sanctions

against the county for filing a frivolous appeal. He argues in his motion that the county

mischaracterizes the judgment, asserts no meaningful legal argument and invited any

error by proposing the judgment. We denied Seibold‟s motion to strike the county‟s

opening brief and dismiss its appeal, and deferred ruling on his motion for sanctions.



                                               5
                                    CONTENTIONS

       The county contends in its appeal the hangar is an assessable real property

improvement and is taxable to Seibold as its owner.

       Seibold contends in his appeal (1) the judgment does not specify the issues

adjudicated, provides no declaratory relief, is unenforceable, and fails to award all costs,

interest and attorney fees to which he is entitled, so a revised judgment should be

entered; (2) he is entitled to a refund not only for tax years 2005 through 2008, but also

for later tax years through 2012; and (3) he is entitled to 3 percent prejudgment interest

on all illegally collected taxes and 10 percent postjudgment interest on all costs and fees

awarded in the judgment.

                                      DISCUSSION

       An appealable final judgment must fully dispose of all causes of action between

the parties. (Griset v. Fair Political Practices Com. (2001) 25 Cal.4th 688, 697;

Morehart v. County of Santa Barbara (1994) 7 Cal.4th 725, 743.) Absent either an

appealable final judgment disposing of all causes of action between the parties or an

appealable order, we have no jurisdiction to decide an appeal. (Griset, supra, at

pp. 696-697.)

       The “Final Judgment” is silent as to the declaratory relief count, does not dispose

of that count and therefore is not an appealable final judgment. Although the Tentative

Statement of Decision stated that Seibold was entitled to declaratory relief against

taxation relating to the hangar, the “Final Judgment” does not adjudicate the declaratory



                                             6
relief count and provides no declaratory relief. It also fails to address the count for

a refund of possessory interest taxes relating to the ground lease.

       The Tentative Statement of Decision was a tentative decision that was neither

final nor binding on the trial court at the time of entry of the “Final Judgment.”

(Cal. Rules of Court, rule 3.1590(b).) The Tentative Statement of Decision did not state

that it would become the statement of decision unless a party timely specified additional

issues to address or made proposals not included in the Tentative Statement of Decision

(see id., rule 3.1590(c)(4)), so it did not become the statement of decision in that

manner.

       The Statement of Decision filed on August 20, 2012, stated that the trial court

was adopting the Tentative Statement of Decision as its final statement of decision. We

need not decide whether the court had the authority to issue a statement of decision after

entry of a final judgment because we conclude that the “Final Judgment” was not a final

judgment, as stated. Absent any jurisdictional bar to adopting a final statement of

decision on August 20, 2012, we conclude that the Tentative Statement of Decision

became the final statement of decision on that date. The court retains the authority to

modify its statement of decision at any time before the entry of a final judgment, which

has not yet occurred here, or on a motion for new trial.2 (Code Civ. Proc., § 662.)


2
        If a written judgment is required, the trial court must sign and file a judgment
within 50 days after the announcement or service of the tentative decision, whichever is
later, or within 10 days after a hearing on objections to a proposed statement of decision
or proposed judgment, if a hearing is held. (Cal. Rules of Court, rule 3.1590(l).) The
time may be extended for good cause in a written order. (Id., rule 3.1590(m).)


                                             7
Although the final statement of decision states that Seibold is entitled to declaratory

relief and that the ground lease is taxable, the judgment is incomplete because it fails to

expressly adjudicate the count for declaratory relief and the count for a refund of

possessory interest taxes relating to the ground lease.

       “ „ “Interlocutory appeals burden the courts and impede the judicial process in

a number of ways: (1) They tend to clog the appellate courts with a multiplicity of

appeals. . . . (2) Early resort to the appellate courts tends to produce uncertainty and

delay in the trial court. . . . (3) Until a final judgment is rendered the trial court may

completely obviate an appeal by altering the rulings from which an appeal would

otherwise have been taken. [Citations.] (4) Later actions by the trial court may provide

a more complete record which dispels the appearance of error or establishes that it was

harmless. (5) Having the benefit of a complete adjudication . . . will assist the

reviewing court to remedy error (if any) by giving specific directions rather than

remanding for another round of open-ended proceedings.” [Citation.]‟ [Citation.]”

(Dana Point Safe Harbor Collective v. Superior Court (2010) 51 Cal.4th 1, 5-6.)

       We conclude based on the authorities cited above that this court lacks appellate

jurisdiction because the purported judgment does not dispose of all causes of action

between the parties. Accordingly, the appeals will be dismissed with directions to the

trial court to vacate the “Final Judgment” filed on July 30, 2012, and conduct further

proceedings consistent with the views expressed herein. Seibold‟s motion for sanctions

is denied as moot. Apart from our conclusion that the purported judgment is not an



                                              8
appealable final judgment, we express no opinion as to the merits of the parties‟

contentions on appeal.3




3
       This written opinion contains the entire decision by this court. Statements made
by the justices at oral argument are part of the deliberation process, are tentative in
nature and are not part of our decision. In response to the inquiry in the letter filed by
Seibold‟s counsel after oral argument, this court will not retain jurisdiction over any part
of these appeals and does not advise the parties in any manner with respect to any
further proceedings in this matter.


                                             9
                                     DISPOSITION

       The county‟s appeal and Seibold‟s appeal are dismissed, and Seibold‟s motion

for sanctions is denied as moot. The matter is remanded to the trial court to vacate the

“Final Judgment” filed on July 30, 2012. In order to avoid any further interlocutory

appeals, the trial court should take care to ensure that any subsequent “Judgment” filed

in this case is an appealable final judgment that expressly adjudicates each count alleged

in the complaint. Each party shall bear its own costs on appeal.



       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                               CROSKEY, Acting P. J.

WE CONCUR:




       ALDRICH, J.




       HEESEMAN, J.




                                           10